DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/2021.
2.	Applicant's election with traverse of Species I in the reply filed on 10/19/2021 is acknowledged.  Upon further consideration, the Examiner agrees with Applicant that there would be “no undue burden to the examiner… to considering both of the identified species”.  Therefore, the election of species requirement is hereby withdrawn.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1,9,10,14,16,18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Du et al. USP 10,377,037.
Du discloses, regarding claim 1, a gear drive comprising:
a motor (10) having a motor output shaft (12); and
gearing operatively coupled to the motor; 
wherein the gearing includes:
a face gear (24) having a toothed ridge engaging the motor output shaft, and a central sun gear (32); and planetary gears (34) engaging the sun gear; and 

wherein the axis intersects the sun gear (32), with the motor output shaft axis substantially perpendicular to a sun gear shaft axis of the sun gear (see at least fig.2-4).
	Regarding claim 9, wherein the face gear (24) overlaps the planetary gears (34) (in the direction of the axis of shaft 39; see at least fig.2).
	Regarding claim 10, wherein the face gear (24) has a diameter larger than an overall diameter of a combination of the sun gear (32), and the planetary gears (34) engaged with the sun gear (see at least fig.2).
	Regarding claim 14, wherein the motor (10) and the gearing are parts of an actuator (see at least C1/L8-10).
Regarding claim 16, wherein the gear drive is a right-angle gear drive wherein an output rotation is perpendicular to an input rotation (see at least fig.2).
Regarding claim 18, a method rotating a carrier, the method comprising:
turning a motor output shaft (12) of a motor (10);
rotating a face gear (24) via toothed engagement of the output shaft and a toothed ridge of the face gear;
rotating a set of planetary gears (34) using the rotation of the face gear, with the planetary gears engaged with a central sun gear (32) of the face gear; and
rotating the carrier (345; fig.6), which is coupled to the planetary gears to rotate about an axis of the central sun gear as the planetary gears rotate about the central sun gear;
.

8.	Claims 1,9,14-16,18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson, Jr. USP 8,313,403.
Wilson, Jr. discloses, regarding claim 1, a gear drive comprising:
a motor (90) having a motor output shaft (91); and
gearing operatively coupled to the motor; 
wherein the gearing includes:
a face gear (57) having a toothed ridge engaging the motor output shaft, and a central sun gear (60); and planetary gears (79) engaging the sun gear; and 
wherein the motor output shaft (91) defines a motor output shaft axis about which the motor output shaft rotates (see at least fig.1-4); and
wherein the axis intersects the sun gear (60), with the motor output shaft axis substantially perpendicular to a sun gear shaft axis of the sun gear (see at least fig.1-4).
	Regarding claim 9, wherein the face gear (57) overlaps the planetary gears (79) (in the direction of the axis of shaft 53; see at least fig.3).
	Regarding claim 14, wherein the motor (10) and the gearing are parts of an actuator (see at least C6/L12-15).
	Regarding claim 15, wherein the motor and the gearing are parts of an actuator for a flight vehicle (see at least C6/L12-15).

Regarding claim 18, a method rotating a carrier, the method comprising:
turning a motor output shaft (91) of a motor (90);
rotating a face gear (57) via toothed engagement of the output shaft and a toothed ridge of the face gear;
rotating a set of planetary gears (79) using the rotation of the face gear, with the planetary gears engaged with a central sun gear (60) of the face gear; and
rotating the carrier (77), which is coupled to the planetary gears to rotate about an axis of the central sun gear as the planetary gears rotate about the central sun gear;
wherein the rotating the carrier includes rotating the carrier in a direction perpendicular to a direction of rotation of the motor output shaft (see at least fig.1-4).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 11,12 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. USP 10,377,037 (or Wilson, Jr. USP 8,313,403.) in view of Palfenier et al. PGPub 2014/0020491.
Du (and Wilson, Jr.) discloses substantially all the limitations of the claims (see ¶7,8), but does not expressly disclose the limitations of claims 11,12.
Palfenier teaches [regarding claim 11] the motor output shaft is part of a two-piece motor shaft (shaft 84 and magnet 156 attached to the shaft), and [regarding claim 12] the use of a position sensor operatively coupled to the motor shaft of which the motor output shaft is at least a part (see at least ¶0033,0034).
At the time of the effective filing date, it would have been obvious to one having ordinary skill in the art to provide the motor output shaft as part of a two-piece motor shaft, and a position sensor operatively coupled to the motor shaft of which the motor output shaft is at least a part, as taught by Palfenier, in the device of Du (or Wilson, Jr.) for the purpose of determining the rotational position of the shaft to effect accurate control of the actuator.

Allowable Subject Matter
11.	Claims 2-8,13,19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Chen (PGPub 2012/0077637) discloses a gear drive comprising a motor (20), a central sun gear (351), and planetary gears (355).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        10/20/2021